Case 8:21-mc-00089-VMC-AEP Document 2 Filed 06/23/21 Page 1 of 2 PageID 55




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


    EDWARDO MUNOZ,

                  Petitioner,

    v.                                               Case No. 8:21-mc-89-VMC-AEP

    DIGITAL MEDIA SOLUTIONS, LLC,

                  Respondent.
                                              /

                                          ORDER

          This cause comes before the Court upon Petitioner’s Motion to Compel

    Compliance with Subpoena (Doc. 1). After consideration, it is hereby

          ORDERED:

          1.      Petitioner’s Motion to Compel Compliance with Subpoena (Doc. 1)

    shall be heard on July 15, 2021, at 10:00 a.m., in the Sam M. Gibbons United States

    Courthouse, 801 North Florida Avenue, Courtroom 10A, Tampa, Florida. 1 The

    hearing will be conducted via Zoom, with the Zoom login information sent

    separately.

          2.      On or before June 30, 2021, Petitioner is directed to serve a copy of

    this Order upon Respondent and provide proof of service.




    1
     To the extent that the parties require additional time prior to the hearing, they
    may jointly move for a new hearing date.
Case 8:21-mc-00089-VMC-AEP Document 2 Filed 06/23/21 Page 2 of 2 PageID 56




          3.    Upon receipt of this Order, counsel for Respondent is directed to

    submit a notice of appearance, including an email address where the Zoom login

    information may be sent for the hearing.

          DONE AND ORDERED in Tampa, Florida, on this 23rd day of June, 2021.




    cc: Counsel of Record




                                               2
